  Case 1:20-cr-00394-KAM Document 24 Filed 08/04/21 Page 1 of 1 PageID #: 75




                                                                                 August 4, 2021

- VIA ECF -
Chambers of Honorable Kiyo A. Matsumoto
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

                                     Re:    United States v. Kevin Lipsitz
                                            1:20-cr-00394 (KAM)

Dear Hon. Judge Matsumoto:

        Our office represents Mr. Kevin Lipsitz in the above-referenced matter. Mr. Lipsitz is
presently scheduled to appear before Your Honor on August 10, 2021 at 3:00 p.m. for a status
conference. Mr. Lipsitz is presently in discussions with the Government seeking a possible
resolution of this matter without a trial and is actively reviewing the proposed Plea Agreement
provided to him for that purpose. Accordingly, Mr. Lipsitz respectfully requests that Your Honor
grant an adjournment of the status conference in the above-captioned matter until a date
convenient to the Court after September 5, 2021 in order to enable the parties to continue
ongoing negotiations.

        I have conferred with A.U.S.A. Andrew D. Wang regarding this request, and on behalf of
the Government, he has no objection. This instant application best serves the ends of justice and
the interests of the defendant and government. Accordingly, Mr. Lipsitz consents to the exclusion
of time under the Speedy Trial Act for this purpose. Thank you for your consideration.

                                                    Respectfully submitted,

                                                   /s/    Joseph Caldarera
                                                   Joseph Caldarera, Esq.


JMC
Cc:    A.U.S.A. Andrew D. Wang (via ECF)
       Mr. Kevin Lipsitz (via email)
